In a negligence action to recover damages for personal injuries resulting from an automobile collision, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered December 11, 1963, in favor of the defendants after a trial by jury. Judgment affirmed, with costs. In our opinion, though it was error to permit the answer to a question at a pretrial examination to be read which stated that the driver defendant never had an accident, yet in the context of the overall ease, it was harmless error. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.